Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "hard" and “soft in claims 3-4 are relative terms which renders the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takigawa (JP 2000-346960). With regard to Claim 1, Takigawa discloses a case comprising: a case member (4) having a back cover (8) attached thereto; and a cover member (2) which is arranged on a side of the back cover opposite to the case member side while covering an outer circumferential surface (Fig. 6) of the case member and on which band attachment sections (15a, 15b) are provided corresponding to the outer circumferential surface of the case member.
With regard to Claim 2, Takigawa discloses a space (Fig. 6) being formed between the outer circumferential surface of the case member and an inner end surface (Fig. 6) of each band attachment section provided corresponding to the outer circumferential surface of the case member.
With regard to Claims 3-4, Takigawa discloses the case member including a hard main body case (body of 4) and a soft exterior case (5) provided on an upper outer circumferential portion (Fig. 6) of the main body case.
With regard to Claim 5, Takigawa discloses the space being formed between an outer circumferential surface (Fig. 6) of a main body case (body of 4) of the case member and an inner end surface (Fig. 6) of each band attachment section corresponding to the outer circumferential surface of the main body case of the case member.
With regard to Claim 6, Takigawa discloses each band attachment section being arranged such that an upper inner end portion (Fig. 6) of the band attachment section is close to or in contact with a lower rim (Fig. 6) of an outer circumferential portion (Fig. 6) of an exterior case (5) provided on an upper outer circumferential portion (Fig. 6) of the main body case, and the lower rim corresponds to the upper inner end portion of the band attachment section.
With regard to Claim 7, Takigawa discloses a lower rim (Fig. 6) of an outer circumferential portion (Fig. 6) of an exterior case (5) provided on an upper outer circumferential portion (Fig. 6) of the main body case being arranged in at least a portion of the space.
With regard to Claims 8-14, Takigawa discloses the cover member being attached to the back cover by a plurality of screws (Abstract) via buffer members (30-31).
With regard to Claims 15-20, Takigawa discloses a timepiece comprising the case.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference disclose timepieces similar to Applicant’s claimed invention having case and cover members, band attaching members and screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833